—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Pursuant to CPLR 3211 (a) (7), Supreme Court properly dismissed all causes of action against defendants Niagara Frontier Transportation Authority, Gerald Chiarmonte, John Doe, Richard Roe and William Woe. Accepting the allegations in the complaint as true and according plaintiff every favorable inference (see, Campaign for Fiscal Equity v State of New York, 86 NY2d 307, 318), we conclude that the complaint fails to state a cause of action against those defendants. We reinstate, however, the fourth cause of action against defendants Independent Taxi Association, Inc. (ITA) and Leo F. Walsh, Jr., insofar as it alleges wrongful suspension from ITA in violation of its by-laws (see, Matter of Ames v Central Oneida County Volunteer Ambulance Corps, 81 AD2d 1035, 1036; Bloch v Veteran Corps of Artillery, 61 AD2d 772, 773). All remaining causes of action against ITA and Walsh were properly dismissed. (Appeal from Order of Supreme Court, Erie County, Notaro, J. — Dismiss Complaint.) Present — Pine, J. P., Fallon, Wesley, Doerr and Davis, JJ.